DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 2, 4-7, 12, 14, 15 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen (pub. no. 20120122585, hereafter  Nguyen ‘585) in view of Nguyen (pub. no. 20030162591, hereafter Nguyen ‘591).
Regarding claim 1, Nguyen ‘585 discloses an electronic gaming machine peripheral device comprising:  a wireless interface;  a communication interface (“Gaming machine 108 may be configured to also communicate with peripheral management device 110 via any wired or wireless methods. Peripheral management device 110 may have a wireless interface 120 configured to communicate with a portable computing device or a portable electronic device 114”, [0028]);  

a physical item acceptor (“The main door 204 may have a plurality of peripheral devices. The plurality of peripheral devices may include at least one button or switch 206 configured to receive player input or command, a monitor 208, a secondary display 212, speaker 214, a ticket printer 216, a keypad 218 for entering player tracking information, a player tracking device 220, a coin acceptor 226, and a bill acceptor 228”, [0040]);  

a processor; and  a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to (“FIG. 4 illustrates an exemplary block diagram of a peripheral management device. Peripheral management device 400 may include a 

responsive to receipt, via the physical item acceptor, of a physical item associated with a monetary value: determine data associated with the received physical item, and responsive to the determined data being associated with a valid physical item, communicate, via the communication interface, the determined data to a processor of an electronic gaming machine, wherein a credit balance of the electronic gaming machine is modified based on a credit amount associated with the received physical item (“Following a completion of a gaming session, the ticket printer 216 may be configured to print an electronically-readable ticket 224. The electronically-readable ticket 224 provides one means of dispensing currency to the player when they are ready to "cash out". The electronically-readable ticket 224 may also include information relating to the gaming session, including a cash-out amount, a validation number, a gaming venue, a print date and time, gaming machine identification (ID) number, or any other relevant content. 



and responsive to receipt, via the wireless interface and from a portable electronic device, of data associated with a valid virtual ticket voucher, communicate, via the communication interface, the received data to the processor of the electronic gaming machine, wherein the credit balance of the electronic gaming machine is modified based on a credit amount associated with the [data] (“FIG. 10 illustrates an exemplary flow diagram of a method to transfer funds to a gaming machine from a portable electronic device. The method 1000 may begin by the portable electronic device receiving at least one funds transfer request to transfer 
It is noted that  Nguyen ‘585 does not disclose a cash-in transaction where the information that represents a virtual ticket is transferred from the portable electronic device or that the virtual ticket is validated.  Nguyen ‘591 however, teaches a cash-in transaction where information representing a virtual ticket is transferred from the portable electronic device and that the virtual ticket is validated (“Further, rather than generating a tangible instrument, such as 
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both  Nguyen ‘585 and Nguyen ‘591 are directed to casino gaming systems that can interact with portable electronics.  To incorporate the virtual voucher cash in of Nguyen ‘591 into  Nguyen ‘585 would be to combine prior art elements according to known methods to yield predictable results.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the  Nguyen ‘585 invention to use the virtual voucher cash in as taught by Nguyen ‘591.  To do so would be to reduce friction in the use of TITOs thereby increasing the operator revenue.  
Regarding claim 4, Nguyen ‘585 discloses the physical item comprises a unit of currency ([0040]).
Regarding claim 5, Nguyen ‘585 the physical item comprises a printed ticket voucher 
Regarding claims 6 and 7, it noted that the combination  Nguyen ‘585 and Nguyen ‘591 does not explicitly disclose a similar data format for both a physical ticket and a virtual ticket.  Exemplary rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Processing data in a system requires careful design of code including defining various data formats to store, process and transmit data. To use the same format of ticket for virtual or physical would be choosing an existing data format that is already implemented and debugged.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the date to modify the  Nguyen ‘585 and Nguyen ‘591 invention to use the same data format for both physical and virtual tickets.  To do so would reduce development time as existing code could be reused.
Regarding claim 7,  the combination of Nguyen ‘585 and Nguyen ‘591 disclose represent[ing] to the processor of the electronic gaming machine the valid virtual ticket voucher as a printed ticket voucher such that the processor of the electronic gaming machine is unable to distinguish whether data associated with the valid virtual ticket voucher or data associated with the physical item has been received (“The funds transfer request may include any necessary information or data to facilitate the transfer of funds, such as a portable electronic device identifier, destination address (e.g. which gaming machine to transfer the funds to), amount of funds to be transferred, and the like. The peripheral controller may process the at least one funds transfer request at 1006. The peripheral controller may process the at least one funds transfer request by parsing the information in the funds transfer request to determine which peripheral device, on the gaming machine, the user would like to access. Each virtual peripheral device on the portable electronic device may be associated with a peripheral device on the gaming 
Regarding claim 12, Nguyen ‘585 discloses an electronic gaming machine peripheral device comprising:  a wireless interface;  a communication interface (“Gaming machine 108 may be configured to also communicate with peripheral management device 110 via any wired or wireless methods. Peripheral management device 110 may have a wireless interface 120 configured to communicate with a portable computing device or a portable electronic device 114”, [0028]);  

a processor; and  a memory device which stores a plurality of instructions (“FIG. 4 illustrates an exemplary block diagram of a peripheral management device. Peripheral management device 400 may include a peripheral controller 402 configured to communicate with memory 404 and a wireless module 408. Wireless interface 408 may be configured to transmit and receive instructional data packets or peripheral bound data. Wireless interface 408 may be any module capable of wireless transmission such as 3G wireless technology, 4G wireless technology, Bluetooth, wireless universal serial bus (USB), wireless Ultra-wideband (UWB), WiMAX, near field communication, radio frequency, and the like. In one embodiment, wireless communication module 408 may be configured to transmit and receive peripheral bound data and/or information to and from a portable electronic device as well as a gaming machine processor”, [0047]), 

which when executed by the processor, cause the processor to:  responsive to receipt of data associated with a physical ticket cash-out transaction:  receive, via the communication interface, a ticket validation number and an amount associated with the ticket validation number from a processor of an electronic gaming machine, and  generate a physical ticket voucher associated with the ticket validation number and the amount associated with the ticket validation number (“Following a completion of a gaming session, the ticket printer 216 may be configured to print an electronically-readable ticket 224. The electronically-readable ticket 224 provides one means of dispensing currency to the player when they are ready to "cash out". The electronically-readable ticket 224 may also include information relating to the gaming session, including a cash-out amount, a validation number, a gaming venue, a print date and time, gaming machine identification (ID) number, or any other relevant content”, [0043]), 

and responsive to receipt of data associated with an electronic cash-out transaction:  receive, via the communication interface, the ticket validation number and the amount associated with the ticket validation number from the processor of the electronic gaming machine,  generate a virtual ticket voucher associated with the ticket validation number and the amount associated with the ticket validation number, and  communicate, via the wireless interface and to a portable electronic device, data associated with the generated virtual ticket voucher  (“The print ticket request may be transmitted from the portable electronic device to a peripheral controller (e.g. peripheral controller 402 illustrated in FIG. 4) at 1204”, [0110]; “The processed print ticket request may then be transmitted to the gaming machine processor (e.g. gaming machine processor 302 as illustrated in FIG. 3) at 1208 for a gaming machine processor to process at 1210. For example, from the source address, the gaming machine processor may determine that the user pressed the "Cash Out" button on the gaming machine. The gaming machine processor may then transmit a print command to the printer to print an electronic ticket at 1212”, [0112]; “The peripheral controller may intercept the print command at 1214 and process the print command at 1216. The peripheral controller may process the print command by parsing the 
Regarding claim 14, Nguyen ‘585 discloses responsive to a completion of the electronic cash-out transaction, the instructions cause the processor to communicate, via the communication interface, to the  processor of the electronic gaming machine that the physical ticket voucher is printed when no physical ticket voucher is printed (“The peripheral management device 110 may intercept the commands and/or acknowledgments from the gaming machine 108. The peripheral management device 110 may then process the intercepted commands and/or acknowledgements by parsing the commands and/or acknowledgement to determine where the commands and/or acknowledgments should be transmitted to. In other words, the peripheral management device 110 may process the intercepted commands and/or acknowledgements to determine which remote virtual peripheral device on the portable electronic device 114 the commands and/or acknowledgements should be transmitted to and to determine which local peripheral device on the gaming machine 108 the commands and/or acknowledgements should be transmitted to”, [0034]).
Regarding claim 15, Nguyen ‘585 discloses a display device, wherein when executed by the processor responsive to responsive to receipt of data associated with the electronic cash-out transaction, the instructions cause the processor to cause the display device to display virtual ticket voucher information ([0122]).
Regarding claim 17, Nguyen ‘585 discloses responsive to receipt of data associated with the electronic cash-out transaction, the instructions cause the processor to communicate, via the communication interface, portable electronic device information to the processor of the electronic gaming machine ([0034]).
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen (pub. no. 20120122585, hereafter  Nguyen ‘585) in view of Nguyen (pub. no. 20030162591, hereafter Nguyen ‘591) as applied to claim 1 above, and further in view of Deibert (pub. no. 20080172317). 
Regarding claim 3, it is noted that  Nguyen ‘585 does not disclose starting a timer when an electronic cash-in request is received.  Deibert however, teaches timeouts used in payment processing using a mobile phone ([0026], [0042]). 
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way.   Here both  Nguyen ‘585 and Deibert are directed to systems using mobile payment processing.  To use timer to trap errors in payment processing as taught by Deibert would be use a known technique to improve a similar device in the same way. Therefore, it would have been obvious to a person having ordinary skill in the art to modify  Nguyen ‘585 to have a timer on any peripheral transaction in order to trap errors. To do so would inform the user of an error thereby increasing the perceived quality of the system.
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen (pub. no. 20120122585, hereafter  Nguyen ‘585) in view of Nguyen (pub. no. 20030162591, hereafter Nguyen ‘591) as applied to claim 1 above, and further in view of Anthony et al. (pub. no. 20110111866).
Regarding claim 8, it is noted that  Nguyen ‘585 does not disclose storing physical items in a cash box. Anthony however teaches storing physical items in a cash box (“Alternatively, 
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both  Nguyen ‘585 and Anthony are directed to gaming machines that accept physical items.  To store input items in a cash box as taught by Anthony would be to combine a prior art element according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the date of the claimed to modify  Nguyen ‘585 to include the cashbox storage of Anthony. To do so would centralize all input items in a single are thereby simplifying maintenance of the machine.
Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen (pub. no. 20120122585, hereafter  Nguyen ‘585) in view of Nguyen (pub. no. 20030162591, hereafter Nguyen ‘591) as applied to claim 1 above, and further in view of Rowe (pub. no. 20130171145).
Regarding claim 9, it I noted that  Nguyen ‘585 does not explicitly disclose displaying a message when a ticket voucher is not valid.  Rowe however, teaches displaying a message when a ticket voucher is not valid (Fig. 15).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both  Nguyen ‘585 and Rowe are directed to systems that attempt to validate ticket vouchers.  To display a validation failure message as taught by Rowe would be to combine a prior art element according to a known method to yield a predictable result.  Therefore it would have been obvious to a person having ordinary skill in the art as of the date of the claimed to modify  Nguyen ‘585 to include the validation failure message of Rowe. To do so would better inform the player thereby increasing the user friendliness of the system.
Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen (pub. no. 20120122585, hereafter  Nguyen ‘585) in view of Nguyen (pub. no. 20030162591, hereafter Nguyen ‘591) as applied to claim 12 above, and further in view of Armstrong (pub. no. 20110242565).
Regarding claim 13, it is noted that  Nguyen ‘585 does not disclose canceling a virtual cash out and performing a physical cash-out upon detecting an error.  Armstrong however, teaches cancelling a print operation and directing the print operation to an alternate sink upon detecting an error (“In Step 303, if there is not any error, then program proceeds to Step 312. If in Step 305, user does not select redirect print job, then in Step 311, alternative process may be carried out. The alternative process may include cancelling printing, prompting user to resolve the problem, such as paper jams or ink shortage, etc. and then continue printing the current print job, etc”; [0064]; “XPS Filter saves entire spooled print data 420 at some point but before converting to RAW data. Status monitor 422 will be launched and keep monitoring the print job, when print job fails due to device fault, it will ask user for redirection in Step 423, if user select "Yes", a request for redirect printing is sent to Step 421. Step 421 will cancel current job and 
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results. Here both  Nguyen ‘585 and Armstrong are directed to systems that communicate with peripherals to accomplish a printing task.  To implement the error trapping of Armstrong in the  Nguyen ‘585 invention would be to combine a prior art element according to a known method to yield a predictable result.  Therefore it would have been obvious to a person having ordinary skill in the art to modify  Nguyen ‘585 to include the error trapping and redirect as taught by Armstrong.  To do so would be to inform the user and recover from some errors thereby increasing the perceived credibility of the system.
Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen (pub. no. 20120122585, hereafter  Nguyen ‘585) in view of Nguyen (pub. no. 20030162591, hereafter Nguyen ‘591) as applied to claim 12 above, and further in view of Brosnan et al. (pub. no. 20060049624).
Regarding claim 16, it is noted that  Nguyen ‘585 does not disclose entering into a dispute resolution mode and outputting information associated from generated ticket vouchers.  Brosnan however, teaches a gaming machine entering into a dispute resolution mode and outputting information associated from generated ticket vouchers (“In addition, if the predictable portion of the validation number on the printed ticket or cashless instrument matches a corresponding predictable portion that is stored in the EZ Pay® server 110, CVT 160, or other central tracking item or pertinent database, but the unpredictable portion does not, then the printed ticket or other cashless instrument is flagged as suspicious and/or a possible counterfeit 
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results. Here both  Nguyen ‘585 and Brosnan are directed to systems process electronic ticket vouchers.  To implement the suspicious ticket system of Brosnan would be to combine a prior art element according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art to modify  Nguyen ‘585 to include suspicious ticket system as taught by Brosnan.  To do so would allow the operator to detect counterfeit tickets thereby increasing the profitability of the system.
Claim 10, 11, 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen (pub. no. 20120122585, hereafter  Nguyen ‘585) in view of Nguyen (pub. no. 20030162591, hereafter Nguyen ‘591) and Tedesco et al. (pub. no. 20080248865).
Regarding claim 19, Nguyen ‘585 discloses an electronic gaming machine peripheral device comprising:  a wireless interface;  a communication interface;  a processor; and  a memory device  which stores a plurality of instructions ([0028], [0047]), 

which when executed by the processor, cause the processor to:  responsive to receipt, via the wireless interface and from a portable electronic device, of data associated with a virtual ticket voucher, communicate, via the communication interface, the received data to a processor of an electronic gaming machine, wherein a credit balance of the electronic gaming machine is modified based on a credit amount associated with the [data]  ([0091], [0094]), 

and responsive to receipt of data associated with an electronic cash-out transaction: receive, via the communication interface, a ticket validation number and an amount associated with the ticket validation number from the processor of the electronic gaming machine, generate a virtual ticket voucher associated with the ticket validation number and the amount associated with the ticket validation number, and communicate, via the wireless interface and to the portable electronic device, data associated with the generated virtual ticket voucher ([0110]; [0112]; [0113]; [0116]; [0121]; [0122]).
It is noted that  Nguyen ‘585 does not disclose a cash-in transaction where the information that represents a virtual ticket is transferred from the portable electronic device or that the virtual ticket is validated.  Nguyen ‘591 however, teaches a cash-in transaction where information representing a virtual ticket is transferred from the portable electronic device and that the virtual ticket is validated (0048]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both  Nguyen ‘585 and Nguyen ‘591 are directed to casino gaming systems that can interact with portable electronics.  To incorporate the virtual voucher cash in of Nguyen ‘591 into  Nguyen ‘585 would be to combine prior art elements according to known methods to yield predictable results.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the  Nguyen ‘585 invention to use the virtual voucher cash in as taught by Nguyen ‘591.  To do so would be to reduce friction in the use of TITOs thereby increasing the operator revenue.
Regarding claims 10, 11, 18 and 19, it is noted that  Nguyen ‘585 does not explicitly disclose the processor and memory are the processor and memory of bill validator or printer.  Tedesco however, teaches the processor and memory are the processor and memory of bill validator or printer (“The processor 205 may also be in communication with one or more other devices besides the display device 255, for outputting information (e.g., to a player or another device). Such other one or more output devices may also be components of gaming device 200. Such other one or more output devices may comprise, for example, an audio speaker (e.g., for outputting an actual and/or apparent outcome or information related thereto, in addition to or in lieu of such information being output via a display device 255), an infra-red transmitter, a radio transmitter, an electric motor, a printer (e.g., such as for printing cashless gaming vouchers), a ticket or product dispenser, an infra-red port (e.g., for communicating with a second gaming device or a portable device of a player), a Braille computer monitor, and a coin or bill dispenser. For gaming devices, common output devices include a cathode ray tube (CRT) monitor on a video poker machine, a bell on a gaming device (e.g., rings when a player wins), an LED display 
Exemplary rationales that may support a conclusion of obviousness include simple substitution of one known element for another to obtain predictable results.  Here both  Nguyen ‘585 and Tedesco are directed to gaming systems.  Tedesco teaches a monolithic topology for a gaming machine where all the peripherals are connected to a centralized processor.  Nguyen ‘585 discloses a gaming machine with a distributed topology where peripherals have their own processors and memory and the central controller of the gaming machine does not directly control those peripherals.  To use a monolithic topology as taught by Tedesco in place of the distributed topology of  Nguyen ‘585 would be to simply substitute one known topology of a gaming machine for another to obtain a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the date of the claimed invention to modify the  Nguyen ‘585 to use the monolithic topology of Tedesco.  To do so would reduce costs as such a system would not require multiple processor and memory systems.
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen (pub. no. 20120122585, hereafter  Nguyen ‘585) in view of Nguyen (pub. no. 20030162591, hereafter Nguyen ‘591) and Tedesco et al. (pub. no. 20080248865) as applied to claim 19 above and further in view of Poole et al. (pub. no. 20020045476).
Regarding claim 20, it is noted that  Nguyen ‘585 does not disclose a cashout that is less than the credit balance on a gaming machine.  Poole however, teaches a cashout that is less than the credit balance on a gaming machine (“The present invention is an operator configurable cash out menu that is displayed when a player presses the cash out button of a gaming device. The present invention provides for more flexible cash outs than in known gaming systems, wherein 
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both  Nguyen ‘585 and Poole are directed to gaming systems that include cashout to a ticket.  To use the partial cashout of Poole in the  Nguyen ‘585 invention would be to combine a prior art element according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill on the date of the claimed invention to modify the  Nguyen ‘585 to use the partial cashout of Poole.  To do so, would cater to player preference thereby increasing the perceived entertainment value of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715